Citation Nr: 0836172	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether a January 1991 rating decision that denied 
service connection for a left foot condition contained clear 
and unmistakable error (CUE).

2.  Whether new and material evidence  to reopen a claim for 
service connection for a left foot condition (characterized 
as chronic pathology of the left foot)  has been received. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to March 
1990.



This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision in which the RO in 
Albuquerque, New Mexico  determined that new and material 
evidence to reopen a claim for service connection for chronic 
pathology of the left foot.  The veteran submitted a notice 
of disagreement (NOD) in October 2003; and the RO issued a 
statement of the case (SOC) in April 2004.  In a June 2004 
letter, the veteran requested an extension to filing her 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) to request a Board hearing.  In a July 
2004 letter, the St. Petersburg RO granted a 60 day extension 
on the veteran's appeal.  The veteran filed a substantive 
appeal in July 2004.

In a letter received by the VA in August 2001, the veteran 
alleged that the January 1991 rating decision in which the RO 
originally denied service connection for a left foot 
condition was clearly and unmistakably erroneous (CUE).  
Later, in April 2004, the Albuquerque RO issued an SOC 
reflecting the RO's determination that the prior rating 
decision did not involve CUE.  After receiving a 60 day 
extension, the  veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2004. 

In September 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO; a copy of the 
transcript is in the record.

As a final preliminary matter, the Board notes, as indicated 
above, that the RO addressed the matter of CUE in discussing 
the finality of the January 1991 rating decision.  However, 
given the fact that a finding of CUE would render the new and 
material question moot, and the Board's favorable disposition 
of the CUE claim, the Board has characterized the appeal as 
encompassing both matters set forth on the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim  herein decided has been accomplished.

2.  In an unappealed January 1991 rating decision, the RO, 
inter alia, denied service connection for a left foot 
condition.

3.  At the time of the January 1991 rating decision, multiple 
service medical records diagnosed the veteran with neuromas 
of both feet and, as such, the January 1991 rating decision 
involved undebatable error which, had it not been made, would 
have manifestly changed the outcome of that decision with 
regard to the claimed left foot disability.

4.  Because of the finding of CUE in the January 1991 rating 
decision, and the resulting revision of that decision to 
grant service connection for a left foot disability as if the 
January 1991 rating decision had never been rendered, there 
remains no factual or legal question for the Board to decide 
on the matter  of whether new and material evidence to reopen 
a claim for service connection for a left foot condition 
(characterized as chronic pathology of the left foot) has 
been received.. 




CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service 
connection for a left foot condition was clearly and 
unmistakably erroneous, and should be reversed to reflect a 
grant of service connection for a left foot disability.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2007).

2.  Because of the Board's finding of CUE in the January 1991 
rating decision, the question of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a left foot condition (characterized as 
chronic pathology of the left foot) is rendered moot.  38 
U.S.C.A. § 7104(a) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As indicated above and below, in determining whether the 
January 1991 prior denial of a claim for service connection 
is final (and that, thus, new and material evidence to reopen 
the claim is required), the Board must first address whether 
the decision involve CUE.  Given the parameters of the law 
surrounding CUE claims (as explained in more detail below), 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.

Moreover,  in view of the Board's favorable resolution of the 
CUE matter-which  renders moot the question of whether new 
and material evidence to reopen the claim for service 
connection has been received, discussion of whether  VA has 
satisfied its duties to notify and assist in connection with 
any other aspect of the appeal is  unnecessary. 

II.  Analysis

The veteran was separated from service on March 19, 1990 and 
filed an application for VA compensation benefits  on April 
19, 1990, claiming that VA benefits should be awarded for a 
bilateral foot disability.  In a January 1991 rating 
decision, the RO granted service connection for residual of 
excision of Morton's neuroma of the right foot,  with 
metatarsalgia, but denied service connection for a left foot 
condition.  In denying the veteran's claim, the RO stated 
that the veteran's service medical records documented no 
chronic disorder of the left foot nor any specific injury to 
the left foot.  

In a letter dated January 14, 1991 the RO informed the 
veteran of the denial of her claim.  The opening sentence of 
the January 1991 letter erroneously stated that the RO 
granted the veteran's claim for service connection for pain 
in both feet.  The letter, however then correctly stated that 
the veteran was granted service connection for a right foot 
condition, but was denied for service connection for a left 
foot condition.  The veteran did not initiate an appeal of 
the January 1991 rating decision.    Hence, unless an 
exception to finality applies, that decision  is final as to 
the evidence then of record (see 38 U.S.C.A. § 7105 (West 
2002)  and 38 C.F.R. §§ 20.302, 20.1103 (2007)), and  may not 
be reopened and reconsidered unless new and material evidence 
is receive (see 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2008)) . 


A.  CUE

In an August 2001 letter, the veteran maintained that the 
January 1991 rating decision that denied service connection 
for a left foot condition contained CUE, contending that 
service connection for her left foot disability was supported 
by the evidence of record from the claims file.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for veteran's claims  has 
established a three-prong test.  The three prongs are: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994). 

In Fugo v. Brown, 6 Vet. App. 40, (1993), the Court stated 
that:

... merely to aver that there was CUE in 
a case is not sufficient to raise the 
issue. ..CUE is a very specific and rare 
kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
..If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Here, the 
veteran's allegation meets the criteria noted above.

Contrary to what the RO noted in the January 1991 rating 
decision, the veteran's service treatment records show that 
she was treated for a chronic disorder of her left foot 
during her active duty.  

An October 1986 treatment record notes that the veteran had 
bilateral neuritis.  A December 1988 treatment note indicates 
that the veteran needed surgery for the neuroma of her left 
foot.  

The veteran underwent a Medical Board Evaluation in November 
1989.  The treating doctor noted that the veteran had 
reported foot and ankle conditions since he began basic 
training.  An October 1987 left ankle sprain was noted.  The 
diagnosis was chronic foot and ankle condition, right side, 
with failed surgery.  However, consistent with the other 
above-noted findings, a  January 1990 treatment note 
indicates that the veteran had a chronic foot and ankle 
condition with injuries bilaterally since service entrance in  
basic training.  The diagnosis was neuromas of both feet.

The relevant laws and regulations in effect in January 1991 
governing  awards of service connection were essentially 
unchanged from those in effect at present; although the 
relevant code numbers have since been revised.  Service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 331 (West 1979) (now codified as 1131 (West 
2002)); 38 C.F.R. § 3.303 (1991, 2007).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (1991, 2007).  .  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1991, 2007)..

In the January 1991 rating decision, the RO stated that since 
January 1988, the veteran's service medical records were 
negative for any recurrent left ankle sprain or any other 
abnormality of the left ankle.  The RO also stated that the 
service medical records documented no chronic disorder of the 
left foot.  However, multiple service medical records reflect 
complaints and findings pertinent to the left foot, as well 
as diagnoses of bilateral neuroma of the feet as well as 
neuritis of the left foot.

Thus, the medical evidence on file at the time of the January 
1991 RO decision did  not support the RO's conclusion that 
the veteran's service medical records documented no chronic 
disorder of the left foot.  Admittedly, the medical board 
concluded that the veteran had a right foot disability.  
However, the totality of the evidence of record at the time 
of prior January 1991 rating decision-to include some noted 
history and findings in the medical board evaluation report-
supports the conclusion that the appellant had a chronic 
disability of the right and left foot during her active duty 
service.  

In light of the foregoing, the Board finds that, while  the 
correct facts were before the RO at the time of the January 
1991 adjudication, had the RO fully  reviewed the medical 
evidence on file, to include the reports of in-service 
examinations, such would have manifestly changed the outcome 
of the RO's decision as regards the left foot.

Under these circumstances, the  Board finds that the that the 
January 1991 rating decision denying service connection for a 
left foot condition was clearly and unmistakably erroneous 
and should be reversed to reflect a grant of service 
connection for left foot disability.  See 38 C.F.R. § 3.105.  

B.  Petition to Reopen

Because of the Board's finding of CUE in the January 1991 
rating decision, and the consequent revision of that decision 
to reflect a  grant of service connection for a left foot 
disability, discussion of whether new and material evidence 
to reopen the previously denied claim for service connection 
for a  left foot condition (characterized as chronic 
pathology of the left foot) has been received is unnecessary.  
As there remains no factual or legal question for the Board 
to decide in this regard, the petition to reopen has been 
rendered moot, and must be dismissed See 38 U.S.C.A. § 
7104(a) (West 2002).  See also Stegall v. West, 11 Vet. App. 
268 (1998). 


ORDER

The January 1991 rating decision that denied service 
connection for a left foot condition contained CUE, and 
should be revised to reflect a grant of service connection 
for left foot disability.

As the matter of whether new and material evidence to reopen 
a claim for service connection for a left foot condition 
(characterized as chronic pathology of the left foot) has 
been received has been rendered mot, that matter is 
dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


